1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                            SAN JOSE DIVISION
11
12   STEVEN THOMPSON, et al.,            )                       Case No.: C 09-5385 PVT
                                         )
13                     Plaintiffs,       )                       ORDER TRANSFERRING CASE TO THE
                                         )                       DISTRICT OF COLUMBIA
14         v.                            )
                                         )
15   WASHINGTON MUTUAL,                  )
                                         )
16                     Defendant.        )
     ___________________________________ )
17
18          On April 15, 2010, this court issued an order to show cause why the case should not be
19   transferred to either the Western District of Washington or the District of Columbia. Plaintiffs
20   responded and expressed a preference for transfer to the District of Columbia. Plaintiffs have since
21   amended their complaint to specifically name the Federal Deposit Insurance Corporation (“FDIC”)
22   as a named Defendant. Based on the file herein,
23          IT IS HEREBY ORDERED that this case is hereby transferred to the United States District
24   Court for the District of Columbia.
25          Transfer to the District of Columbia is warranted because under the Financial Institutions
26   Reform and Recovery Enforcement Act of 1989 (“FIRREA”) Plaintiffs may sue the FDIC only in the
27   district court for the district within which the depository institution’s principal place of business is
28   located (in this case the Western District of Washington), or else the United States District Court for


                                                  ORDER, page 1
 1   the District of Columbia. See, 12 U.S.C. § 1821(d)(6)(A). Because this court lacks jurisdiction over
 2   Plaintiffs’ claims, it must either dismiss the case, or transfer it to a court in which the action could
 3   have been brought at the time it was filed. See FED .R.CIV .PRO . 12(h)(3); and 28 U.S.C. § 1631. It
 4   appears from the complaint that, at the time this case was filed, it could have been brought in either
 5   the Western District of Washington or the District of Columbia. Thus, transfer to one of those courts
 6   rather than dismissal appears to be warranted. See 28 U.S.C. § 1631 (“Section 1631”) (providing
 7   for transfer of an action to another district in the interest of justice when the action could have been
 8   brought in that district at the time it was filed).
 9   Dated: 9/13/10
10
                                                      PATRICIA V. TRUMBULL
11                                                    United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    ORDER, page 2
 1
 2   copies mailed on    9/13/10   to:
 3   Steven Thompson
     Post Office Box 92214
 4   Henderson, NV 89009
 5   Aster Kifle-Thompson
     Post Office Box 92214
 6   Henderson, NV 89009
 7
                                       /s/ Donna Kirchner
 8                                   DONNA KIRCHNER
                                     Judicial Law Clerk
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   ORDER, page 3